Case 1:21-cr-00036-DKW Document 22 Filed 09/07/21 Page 1 of 1             PageID #: 50

                                    MINUTES



 CASE NUMBER:           CR 21-00036 DKW
 CASE NAME:             USA vs. (1) Jocelyn Godoy
 ATTYS FOR PLA:         Craig S. Nolan
 ATTYS FOR DEFT:        Victor J. Bakke
 INTERPRETER:


      JUDGE:      Derrick K. Watson            REPORTER:

      DATE:       9/7/2021                     TIME:


COURT ACTION: EO: Parties are in agreement to continue the trial date and all
deadlines. New trial date and deadlines given.

Jury Selection/Trial is continued to 4/4/2022 at 8:30 AM before Judge Derrick K.
Watson.
Final Pretrial Conference is continued to 3/7/2022 at 10:00 AM before Magistrate Judge
Rom Trader.
Defendant’s Motion: 2/22/2022.
Government’s Response: 3/7/2022.

Time to be excluded from 11/1/2021 thru 4/4/2022 from the requirements of the Speedy
Trial Act.

Craig S. Nolan to prepare Stipulation Continuing Trial and Order Excluding Time for
Judge Derrick K. Watson’s consideration.

Submitted by: Tammy Kimura, Courtroom Manager
